Citation Nr: 0732838	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic lumbosacral strain with degenerative joint disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from April 1957 to 
April 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

A review of the veteran's claims file reveals that this 
matter is not ready for appellate disposition.

In February 2007, the Board remanded this appeal for a 
readjudication and for the RO to contact the veteran to 
clarify his August 2006 hearing request.  Although the issue 
on appeal was readjudicated, no attempt was made to contact 
the veteran for clarification.  The Board finds that the RO 
has not complied with the instructions from the February 2007 
remand.  RO compliance with remand directives is not optional 
or discretionary and the Board errs as a matter of law when 
it fails to ensure Board remand compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is remanded for the following action:

The RO must contact the veteran to 
determine what type of hearing he 
requested, to include a hearing at the VA 
Central Office in Washington, D.C., a 
Travel Board hearing at the RO or a 
videoconference hearing.  If the veteran 
desires a videoconference hearing before 
the Board, the RO must place the veteran's 
name on the docket for a hearing before 
the Board at the RO, according to the date 
of his August 2006 hearing request.  The 
veteran must be provided proper notice of 
the date and time of the scheduled 
hearing.  If the veteran requests a 
hearing before the Board in Washington, 
D.C., then the case must be returned to 
the Board to schedule such a hearing.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

